                               UNITED STATES DISTRICT COURT

                                   DISTRICT OF OREGON

                                    PORTLAND DIVISION

MARY SHARON LEVIN,

                  Plaintiff,
                                                             Case No. 3:19-cv-00590-YY
       v.
                                                             ORDER
JOHNSON & JOHNSON; JOHNSON &
JOHNSON CONSUMER COMPANIES LLC,
a subsidiary of JOHNSON & JOHNSON;
AVON PRODUCTS, INC.; BRENNTAG
NORTH AMERICA, INC., sued individually
and as successor-in-interest to MINERAL
PIGMENT SOLUTIONS, INC. and as
successor-in-interest to WHITTAKER CLARK
& DANIELS, INC.; BRENNTAG
SPECIALTIES, INC. f/k/a MINERAL
PIGMENT SOLUTIONS, INC. sued
individually and as successor-in-interest to
WHITTAKER CLARK & DANIELS,INC.;
COLGATE-PALMOLIVE COMPANY;
CYPRUS AMAX MINERALS COMPANY,
individually, and as successor-in-interest to
SIERRA TALC COMPANY and UNITED
TALC COMPANY; WHITTAKER, CLARK
&DANIELS, INC.; BI-MART
CORPORATION and FRED MEYER
STORES, INC.,

                  Defendants.


YOU, Magistrate Judge:

       On January 14, 2019, plaintiff Mary Sharon Levin (“Levin”) filed suit in Multnomah

County Circuit Court against manufacturers and distributors of asbestos-containing talc and



1 – ORDER
talcum powder products to which she was exposed. Compl. (ECF #1-1). Levin alleges that as a

result of that exposure, she developed mesothelioma, and seeks damages pursuant to state law.

Id. Defendants Johnson & Johnson and Johnson & Johnson Consumer Inc. (collectively, “J&J”)

removed the claims against them to this court, citing Rule 9027 of the Federal Rules of

Bankruptcy Procedure and 28 U.S.C. §§ 1334 and 1452. Notice (ECF #1). Due to an error by

the clerk’s office for this district, the claims against all the parties, not just J&J, were removed.

       After consultation with the parties, and without making any jurisdictional findings, this

court acts to correct this clerical error and orders the claims against defendants Avon Products,

Inc., Brenntag North America, Inc., Brenntag Specialties, Inc., Colgate-Palmolive Company,

Cyprus Amax Minerals Company, Whittaker, Clark & Daniels, Inc., Bi-Mart Corporation, and

Fred Meyer Stores, Inc., remanded to Multnomah County Circuit Court. All parties to this action

were consulted by this court, and no party, including Levin or J&J, has an objection to

remanding the non-J&J parties to state court.

       Motions to dismiss filed in this action by Whittaker, Clark & Daniels, Inc. (ECF #9),

Brenntag Specialties, Inc. (ECF #12), and Brenntag North America, Inc. (ECF #15), are denied

as moot.

       It is SO ORDERED.

       DATED May 15, 2019.

                                                                  /s/ Youlee Yim You
                                                                 Youlee Yim You
                                                                 United States Magistrate Judge




2 – ORDER
